DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Notes
Examiner notes that any objections and/or rejections recited in the previous office action dated 10/29/2021 and not repeated herein are withdrawn.

Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3 recites the phrase “The EMR-shielding smart-key holder of claim 2, further comprising: wherein the first piece…” This is believed to be a typographical error. Claim 3 should instead recite “The EMR-shielding smart-key holder of claim 2,  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5-6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 5 recites that the EMR-shielding smart key holder further comprises a flap extending from the body configured to fold over the cavity. However, newly amended claim 1 now claims this feature. Therefore, claim 5 does not further limit the subject matter of claim 1 from which it depends.
Claim 6 is also rejected under 35 U.S.C. 112(d) since this claim depends from the claim rejected above and does not remedy the aforementioned deficiency.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Balsley (US 4964508 A) in view of Viskup (US 20170208905 A1) and Lambright (US 7249715 B1).
Regarding claim 1, Balsley teaches a key holder, comprising: a multilayered body comprising a first piece and a second piece; the first piece comprising a flap extending from the body configured to fold over a cavity within the body sized to hold one or more keys; a toolless, reusable touch fastener (Hook and Loop) comprising a first and second piece, configured to fasten the key holder to a surface of an object as well as unfastening the key holder from the surface (Balsley, Abstract, Col. 1 Line 30 – Col. 2 Line 5, and Col. 2 Line 28 – Col. 3 Line 31, Fig. 4, and claims 1-4). Balsley further teaches that the first 
Balsley does not teach wherein the key holder is an electromagnetic radiation ("EMR")-shielding smart-key holder comprising an EMR-shielding layer lining the cavity or that the key holder is configured to shield the one of more keys in the cavity from radiofrequency communication.
Viskup teaches an electromagnetic radiation (“EMR”)-shielding smart-key holder comprising a multilayered body; a cavity within the body sized to hold one or more smart keys, and an EMR-shielding layer lining the cavity (Viskup, Abstract, Par. 0002, 0005-0006, 0014, 0049-0050, 0055, and claims 1 and 3).
Since both Balsley and Viskup are analogous art as they both teach key holders comprising a multilayered body and a cavity within the body to hold one or more keys, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Viskup to modify Balsley and add Viskup's EMR-shielding layer to the multilayered body of Balsley. This would allow for an electromagnetic shielding smart key holder capable of blocking radiofrequency from the key to the outside environment (Viskup, Par. 0003-0006, and 0055).
Modified Balsley does not teach that the synthetic textile comprises a weave.
Lambright teaches a key holder comprising a layer of a synthetic textile (nylon) comprising a weave (woven) (Lambright, Abstract, Col. 1 Lines 14-17, Col. 4 Lines 5-48, and Fig. 1).
Since both modified Balsley and Lambright teach key holders comprising a layer of synthetic textile, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Lambright and create the synthetic textile of modified Balsley to comprise a weave. This would allow for a material that protects the smart-key holder against wear and tear and provides water resistance (Lambright, Col. 4 Lines 5-48).
Regarding claim 2, modified Balsley teaches that the fastener is incorporated into a face of the body and a second piece of the touch fastener is incorporated into a separate, surface-adherable piece of the EMR-shielding smart-key holder (Balsley, Col. 2 Line 28 – Col. 3 Line 31).
Regarding claim 3, modified Balsley teaches that the first piece of the touch fastener is configured to independently fasten together with the second piece of the touch fastener and the flap to respectively fasten i) the EMR-shielding smart-key holder to the surface of the object and ii) the flap to the body to close the cavity upon folding the flap over the cavity (Balsley, Abstract, Col. 1 Line 30 – Col. 2 Line 5, and Col. 2 Line 28 – Col. 3 Line 31, Fig. 4, and claims 1-4).
Regarding claim 4, modified Balsley teaches the EMR-shielding smart-key holder of claim 3, wherein the EMR-shielding layer extends from the cavity into the flap such that a portion of the EMR-shielding layer is also configured to fold over the cavity (Viskup, Par. 0049-0050, 0055).
Regarding claim 5, modified Balsley teaches the EMR-shielding smart-key holder of claim 1, further comprising: a flap extending from the body configured to fold over the cavity (Balsley, Col. 1 Line 30 – Col. 2 Line 5, and Fig. 4).
Regarding claim 6, modified Balsley teaches that the EMR-shielding layer extends from the cavity into the flap such that a portion of the EMR-shielding layer is also configured to fold over the cavity (Viskup, Par. 0049-0050, 0055).
Regarding claim 7, modified Balsley teaches that the EMR-shielding layer is a metallized fabric configured to shield one or more smart keys in the cavity from at least radiofrequency communications (Viskup, Par. 0049-0050, 0055).

Regarding claim 8, Balsley teaches a key holder, comprising: a multilayered body having a first face and a second face; a cavity within the body sized to hold one or more keys; a flap extending from the body configured to fold over the cavity and fasten with the second face of the body; and a two-piece 
Balsley does not teach wherein the key holder is an electromagnetic radiation ("EMR")-shielding smart-key holder comprising an EMR-shielding layer lining the cavity, wherein the EMR-shielding layer extends from the cavity into the flap such that a portion of the EMR-shielding layer is also configured to fold over the cavity.
Viskup teaches an electromagnetic radiation (“EMR”)-shielding smart-key holder comprising a multilayered body; a cavity within the body sized to hold one or more smart keys, a flap extending from the body configured to fold over the cavity and fasten with the second face of the body, and an EMR-shielding layer lining the cavity, wherein the EMR-shielding layer extends from the cavity into the flap such that a portion of the EMR-shielding layer is also configured to fold over the cavity (Viskup, Abstract, Par. 0002, 0005-0006, 0014, 0049-0050, 0055, and claims 1 and 3).
Since both Balsley and Viskup are analogous art as they both teach key holders comprising a multilayered body and a cavity within the body to hold one or more keys, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Viskup to modify Balsley and add Viskup's EMR-shielding layer to the multilayered body of Balsley. This would allow for an electromagnetic shielding smart key holder capable of blocking radiofrequency from the key to the outside environment (Viskup, Par. 0003-0006, and 0055).
Modified Balsley does not teach that the synthetic textile comprises a weave.
Lambright teaches a key holder comprising a layer of a synthetic textile (nylon) comprising a weave (woven) (Lambright, Abstract, Col. 1 Lines 14-17, Col. 4 Lines 5-48, and Fig. 1).
Since both modified Balsley and Lambright teach key holders comprising a layer of synthetic textile, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Lambright and create the synthetic textile of modified Balsley to comprise a weave. This would allow for a material that protects the smart-key holder against wear and tear and provides water resistance (Lambright, Col. 4 Lines 5-48).
Regarding claim 9, modified Balsley teaches that the first piece of the touch fastener is configured to independently fasten together with the second piece of the touch fastener and the flap to respectively fasten i) the EMR-shielding smart-key holder to a surface of an object and ii) the flap to the second face of the body to close the cavity upon folding the flap over the cavity (Balsley, Abstract, Col. 1 Line 30 – Col. 2 Line 5, and Col. 2 Line 28 – Col. 3 Line 31, Fig. 4, and claims 1-4).
Regarding claim 11, modified Balsley teaches that the second face of the body is part of at least a second layer of the body formed of a synthetic backing including a plurality of loops on the synthetic backing (Balsley, Col. 2 Line 28 – Col. 3 Line 31, Fig. 4, and claims 1-4).
Regarding claims 12, modified Balsley teaches that a second piece of the touch fastener includes a plurality of hooks on a first face of the surface-adherable piece of the EMR- shielding smart-key holder (Balsley, Col. 2 Line 28 – Col. 3 Line 31, Fig. 4, and claims 1-4).
Regarding claim 13, modified Balsley teaches that the flap includes a plurality of hooks on at least a portion of the flap configured to fasten with the second face of the body (Balsley, Col. 1 Line 30 – Col. 2 Line 5, and Col. 2 Line 28 – Col. 3 Line 31, Fig. 4, and claims 1-4).
Regarding claim 14, Balsley teaches that the EMR-shielding layer is a metallized fabric configured to shield one or more smart keys in the cavity from at least radiofrequency communications (Viskup, Par. 0049-0050, 0055).

Response to Arguments
Applicant’s remarks and amendments filed 02/03/2022 have been fully considered. 
Applicant requests withdrawal of the objections and rejections under 35 USC § 112 set forth in the previous office action.
The objections and rejections under 35 USC § 112 set forth in the previous office action have been withdrawn due to the present claim amendments.
Regarding arguments directed to the rejections over prior art, on pages 7-8 of the remarks, Applicant argues that impermissible hindsight bias was used to combine the cited references. This is not found persuasive for the following reason:
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin
Secondly, on page 8 of the remarks Applicant argues that neither Balsley nor Viskup teach a synthetic textile comprising a weave as recited in newly amended claim 1. This is found moot for the following reason:
As stated in the grounds of rejection above, Balsley does teach the use of a textile (fabric or leather). Further, a new grounds of rejection has been made. The new grounds of rejection now relies upon newly cited Lambright to teach the limitation regarding a synthetic textile comprising a weave. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075. The examiner can normally be reached 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J KESSLER/Examiner, Art Unit 1782                                                                                                                                                                                                        

/Eli D. Strah/Primary Examiner, Art Unit 1782